         Case 8-20-08051-ast              Doc 81        Filed 05/27/21    Entered 05/27/21 15:44:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                                    :
In re:                                                              :    Chapter 11
                                                                    :
Orion HealthCorp, Inc., et al.                                      :    Case No. 18-71748-67 (AST)
                                                                    :    Case No. 18-71789 (AST)
                                                                    :    Case No. 18-74545 (AST)
                                          Debtors.                  :    (Jointly Administered)
                                                                    :
---------------------------------------------------------------x
Howard M. Ehrenberg in his capacity as Liquidating                  :
Trustee of Orion Healthcorp, Inc., et al.,                          :
                                                                    :    Adv. Pro. No. 20-08051 (AST)
                                                Plaintiffs,         :
                   v.                                               :
                                                                    :
Elena Sartison, et al.,                                             :
                                                                    :
                                                 Defendant.         :
---------------------------------------------------------------x


           ORDER SETTING STATUS CONFERENCE BY VIDEO CONFERENCE
                    AND ESTABLISHING RELATED DEADLINES

         In accordance with Eastern District of New York Administrative Order No. 2020-22 et seq.

re: Restrictions on Visitors to Courthouses, and in order to protect the health and safety of the

public, Judge Trust is adopting the following video conference procedures, and ORDERS as

follows:

          Pending before the Court is the Hearing on the Motion to Sell Property Free and Clear in

the above captioned cases [Dkt. No. 949 in Case No. 8-18-71748-ast] (“the Matter”).


   1.        MEDIATION. [NOT APPLICABLE].

   2.        HEARING AND ALLOCATION OF TIME. The Court will hold the




                                                           Page 1
     Case 8-20-08051-ast          Doc 81      Filed 05/27/21     Entered 05/27/21 15:44:09




                status hearing on the Matter by video conference on June 3, 2021 commencing
                at 11:00 a.m. (the “Hearing”) at United States Bankruptcy Court, Eastern
                District of New York, Courtroom 960, 290 Federal Plaza, Central Islip, New York
                11722.

3.         VIDEO CONFERENCE. The Hearing will take place on the ZOOM platform, which
           provides for full video conference capacity as well as for separate audio only capacity.
           The following is the link for the attendance at the Hearing:

                Thursday, June 3, 2021
                11:00 am | Eastern Daylight Time (New York, GMT-04:00) | 4 hrs
                Join by meeting link

                https://www.zoomgov.com/j/16177601614?pwd=Z2dQekJPVml5TGYvUU52cFFKaEIyZz09



                Meeting ID: 161 7760 1614
                Passcode: 6277
                One tap mobile
                +16692545252,,16177601614# US (San Jose) 16468287666,,16177601614# US
                +(New York)

                Dial by your location
                     +1 669 254 5252 US (San Jose)
                     +1 646 828 7666 US (New York)
                     +1 551 285 1373 US
                     +1 669 216 1590 US (San Jose)


                All counsel shall register for the Hearing and conduct a pre-hearing test of the
                Zoom platform using the same equipment that they intend to use during the Hearing,
                no later than two (2) business days before the Hearing; this test shall not be with
                the Court. In addition, all parties are to log in or dial in to the Hearing no less than
                thirty (30) minutes prior to the Hearing, and place their audio lines on mute. Please
                consult your IT personnel if you have any problems registering or logging in for the
                Hearing. For additional help see information posted on Judge Trust’s procedures
                web page.

      4.        PRIOR NOTICE OF INTENT TO PARTICIPATE; LIMIT ON
                PARTICIPATION BY VIDEO; TELEPHONE PARTICIPATION. In
                addition to registering for the Hearing, all persons wishing to participate in the
                Hearing by video shall send an email to ast_hearings@nyeb.uscourts.gov at least




                                                 Page 2
Case 8-20-08051-ast      Doc 81     Filed 05/27/21      Entered 05/27/21 15:44:09




       two (2) business days in advance of the Hearing to identify the parties that will
       appear. Such email shall state in the Re section the adversary and/or main case
       number(s) in which the party(s) shall participate, and the date of the Hearing; the
       body of the email shall include the full name and electronic mail address of the
       proposed participant(s) and the party(s) represented, and whether the party shall
       appear by audio only or by audio and video. The parties are directed to limit
       video conference participation to those who are necessary to address the Matters.
       If the number of persons wishing to participate in the video conference, in the
       Court’s view, exceeds the number which would permit the efficient, stable, and
       reliable transmission of the Hearing by video conference, the Court may require
       that certain persons be permitted to participate in the Hearing only by audio.
       Only the Parties who have timely filed papers in connection with the Matter
       and who timely and fully comply with this Order may participate in the
       Hearing.

 5.    CONDUCT DURING HEARING.
       Although conducted using video conferencing technology, the Hearing is a court
       proceeding. The formalities of the courtroom shall be strictly observed. Counsel
       who appear on the video shall dress appropriately, exercise civility, and otherwise
       conduct themselves in a manner consistent with the dignity of the Court. In the
       interest of public safety, counsel are directed to refrain from participating either by
       audio or video while operating a vehicle. At all times when not addressing the
       Court, counsel are directed to place the connection on “mute” to prevent
       background noise from being heard. When speaking, you must announce who you
       are each time before speaking, speak up and enunciate so that you can be heard and
       understood. In addition, the parties are to avoid the use of a speaker phone (use a
       landline if possible).
       The Court reserves the right to remove from the Hearing any participant who fails
       to observe the formalities and decorum of the courtroom by disconnecting his or
       her line and/or video feed after due warning by either Judge Trust or his Courtroom
       Deputy. Such person will not be permitted reentry for the remainder of the Hearing.

 6.    RECORDING PROHIBITED; OFFICIAL RECORD. No person may record
       the proceedings from any location by any means. The audio recording maintained
       by the Court shall be the sole basis for creation of a transcript that constitutes the
       official record of the Hearing.

 7.    SETTLEMENT. [NOT APPLICABLE].




                                       Page 3
    Case 8-20-08051-ast     Doc 81     Filed 05/27/21     Entered 05/27/21 15:44:09




     9.    SANCTIONS. [NOT APPLICABLE]

     10.   CONTINUANCES. Continuances of the Hearing or any deadlines set forth in
           this Order must be requested by written motion. Any request for continuance or
           amendment to this order shall set forth the status of discovery and shall state the
           reasons why the party or parties seek a continuance.

     11.   SERVICE: The Liquidating Trustee shall serve a copy of this Order on all
           appropriate parties within two (2) business days following entry of this Order, and
           file a certificate of service thereof within two (2) business days thereafter, as
           required by this Court’s Local Rules.




                                                         ____________________________
Dated: May 27, 2021                                                Alan S. Trust
       Central Islip, New York                         Chief United States Bankruptcy Judge

                                          Page 4
